Citation Nr: 0831780	
Decision Date: 09/17/08    Archive Date: 09/30/08

DOCKET NO.  06-12 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to service connection for left ear hearing 
loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for residuals of cold 
injury, claimed as cold damage.

5.  Entitlement to service connection for migraine headaches.

6.  Entitlement to service connection for coronary artery 
disease status post coronary artery bypass graft (CABG), 
claimed as heart problems.

7.  Entitlement to service connection for bilateral 
tendonitis of the feet.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The veteran has verified service on active duty from April 
1971 to June 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied service connection for the above stated 
conditions.

In July 2007, a hearing was held before the undersigned 
sitting at the RO.  

The Board notes that the veteran submitted additional 
evidence with the VA Form 9 received in April 2006.  The 
Board acknowledges that a Supplemental Statement of the Case 
(SSOC) was not furnished following receipt of this evidence.  
On review, the evidence submitted includes copies of the 
notice of disagreement and service treatment records that 
were already considered.  Additionally, the veteran submitted 
copies of various service personnel records, to include 
orders and letters of appreciation.  These records are not 
pertinent to the issues decided and remand solely for 
issuance of a SSOC is not required.  See 38 C.F.R. §§ 19.31, 
19.37 (2007).  

The issues of service connection for left ear hearing loss, 
residuals of cold injury, migraine headaches, coronary artery 
disease status post CABG, and bilateral tendonitis of the 
feet are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran does not have a current right ear hearing 
loss disability for VA purposes.

2.  The veteran does not have a current diagnosis of 
tinnitus.


CONCLUSIONS OF LAW

1.  A right ear hearing loss disability was not incurred or 
aggravated during active military service, nor may it be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 
1112, 1131 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.306, 3.307, 3.309 (2007).  

2.  Tinnitus was not incurred during active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.303 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claims decided herein, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.326 (2007).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his or her possession that 
pertains to the claim.  The requirement of requesting that 
the claimant provide any evidence in his possession that 
pertains to the claim was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23353 (final 
rule eliminating fourth element notice as required under 
Pelegrini II, effective May 30, 2008).  Thus, any error 
related to this element is harmless. 

The VCAA notice requirements apply to all five elements of a 
service connection claim.  These are: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if 
VCAA notice is provided after the initial decision, such a 
timing error can be cured by subsequent readjudication of the 
claim, as in a Statement of the Case (SOC) or SSOC.  Mayfield 
v. Nicholson, 20 Vet. App. 537, 543 (2006).

Prior to the initial rating decision, the RO issued a letter 
in March 2005 that notified the veteran of the evidence 
needed to substantiate his claims for service connection.  
This letter advised the veteran of the evidence VA would 
provide and the evidence he needed to provide.  He was also 
asked to submit any evidence in his possession that he 
believed would support his claim.  By letter dated March 22, 
2006, the RO provided the veteran with information about the 
assignment of disability ratings and effective dates.  The 
claims were readjudicated by SOC dated March 28, 2006.  

Under VCAA, VA also has a duty to assist the veteran in the 
development of a claim.  This includes assisting the veteran 
in procuring service treatment records, relevant treatment 
records, and providing a VA examination when necessary.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.159 (2007).

The claims file contains service treatment records for the 
veteran's verified period of service.  As will be discussed 
below, it appears the veteran had an approximately 2 month 
period of prior service.  The Board acknowledges that 
attempts have not been made to obtain service treatment 
records for this period, if any.  However, the conditions 
being decided are being denied on the basis that the veteran 
does not have current disability.  Obtaining additional 
service treatment records would not assist the veteran in 
establishing the presence of current disability.  Therefore, 
the veteran is not prejudiced by the absence of those records 
as relates to the claims decided.  Private medical records 
were obtained from Sioux Valley Hospital.  The veteran has 
not identified additional records that need to be obtained.  
The veteran was provided a VA audiology examination in June 
2005.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Analysis

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002 & Supp. 2007); 38 C.F.R. § 3.303 (2007).  A preexisting 
injury or disease will be considered to have been aggravated 
by active military service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 C.F.R. § 3.306(a) (2007).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

Service connection will also be presumed for certain chronic 
diseases, including sensorineural hearing loss, if manifest 
to a compensable degree within one year after discharge from 
service.  38 U.S.C.A. § 1112 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.307, 3.309 (2007).

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Gutierrez v. Principi 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002 & 
Supp. 2007).  When there is an approximate balance in the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002 & Supp. 2007); 38 C.F.R. § 
3.102 (2007).


Right ear hearing loss

At the July 2007 hearing, the veteran testified that he was 
exposed to loud noises during his military service.  He 
reported an incident where he was very close to tanks on the 
firing range.  He also reported noise exposure during his 
assignments to an attack helicopter squadron and a petroleum 
tank farm.  Regarding post-service employment, he reported 
working as an auto body mechanic and then at a grocery store.  
He currently works for the Game and Parks Commission.  The 
veteran's spouse testified that he has a hard time hearing 
and turns the TV and radio up very loud.

For VA purposes, impaired hearing will be considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2007).

Service treatment records show that on entrance examination 
in January 1971, the veteran's puretone thresholds on the 
right at 500, 1000, 2000, 3000, and 4000 Hertz were: 40, 40, 
35, 35, and 15.  On examination for separation in March 1978, 
puretone thresholds on the right at the indicated frequencies 
were: 35, 45, 40, x, and 30.  Partial deafness of the right 
ear was noted.  There is no evidence of right ear hearing 
loss manifested to a compensable degree within one year 
following discharge from service.  

The veteran most recently underwent a VA audiometric 
examination in June 2005.  The examiner noted that the 1971 
evaluation revealed a mild low frequency loss in the right 
ear and evaluation at separation in 1978 revealed a mild to 
moderate loss across the frequency range tested in the right 
ear.  On examination, puretone thresholds at the indicated 
frequencies on the right were: 15, 10, 5, 30, and 25.  Speech 
recognition score was 96 percent in the right ear.  The 
examiner noted that the veteran's right ear hearing loss was 
not disabling per 38 C.F.R. § 3.385 and that the veteran 
presented within normal limits for rating purposes in the 
right ear.  

The Board acknowledges the veteran's testimony and the 
evidence of right sided hearing impairment during service.  
However, current medical findings do not show that the 
veteran meets the criteria for a hearing loss disability of 
the right ear for VA purposes.  Without a currently diagnosed 
disability, service connection may not be granted.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Tinnitus

At the July 2007 hearing, the veteran reported the sound 
mostly covers up his tinnitus but if it gets real quiet, he 
can hear it.  He indicated it sounds like the rushing of the 
wind.  He stated that he never really noticed it until after 
he went and had his hearing tested in Omaha and that he never 
really paid attention because it has always been there, but 
he just did not know it.  He was not aware of any particular 
onset.  

Review of service treatment records does not show any 
complaints of or diagnosis of tinnitus.  In June 2005, the 
veteran completed a questionnaire which included the 
following question: "Do you have tinnitus or noises in your 
ears?''  The veteran responded "no."  At that time, the 
veteran also underwent a VA examination.  He denied any 
ringing or buzzing noises in his ears.  The examiner noted 
that tinnitus was not present and a diagnosis of tinnitus was 
not provided.  

In the March 2006 notice of disagreement, the veteran 
reported that he denied ringing in his ears because he was so 
accustomed to it that he no longer noticed it as a problem.  
On his VA Form 9, the veteran reported that his tinnitus is a 
whistling sound like the wind blowing and the questionnaire 
did not include that sound.
The Board acknowledges the veteran's arguments.  The 
evidence, however, shows that on examination the veteran 
specifically denied having noises in his ears.  

The Board also acknowledges the veteran's testimony that he 
currently has tinnitus.  The veteran is competent to report 
ringing in his ears.  See Charles v. Principi, 16 Vet. App. 
370 (2002).  Notwithstanding, the record does not contain 
medical evidence showing a current diagnosis of tinnitus 
related to in-service noise exposure.  Without a currently 
diagnosed disability, service connection may not be granted.  
See Brammer, supra.  

The preponderance of the evidence is against the veteran's 
claims for service connection for right ear hearing loss and 
tinnitus, and the doctrine of reasonable doubt is not for 
application.  See 38 C.F.R. § 3.102 (2007).


ORDER

Entitlement to service connection for right ear hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.


REMAND

Review of the claims folder suggests that the veteran had a 
prior period of military service.  On an application for job 
training received in October 1978 and an application for 
educational benefits received in January 1979, the veteran 
reported service in the U.S. Marine Corps from August 1970 to 
October 1970 and that he received a general discharge under 
honorable conditions.  Information in service treatment and 
personnel records also suggests the veteran had a prior 
period of service.  The veteran did not report this service 
on the VA Form 21-526 submitted in February 2005 and there is 
no indication this service has been verified or that 
treatment records pertaining to this period of service have 
been obtained.  

Medical evidence of record shows current diagnoses of left 
ear hearing loss, migraine headaches, coronary artery disease 
status post CABG, and bilateral tendonitis of the feet.  In 
light of this evidence, the Board concludes that a remand is 
necessary to obtain any additional service treatment records.  
See 38 C.F.R. § 3.159(c)(2) (2007).

Subsequent to the travel board hearing, the veteran submitted 
a statement from Dr. R.R, who indicates the letter was in 
support of the veteran and the involvement his military 
service in Germany possibly had in regards to his lower 
extremity claudication.  He indicated that the veteran served 
in extremely cold temperatures without sufficient cold 
weather gear and that he had a significant amount of cold to 
the lower extremities.  Dr. R.R. noted that the veteran has 
had evaluation related to all of this and that it would be 
impossible to prove this was not related.  This evidence was 
received post-certification and the veteran did not waive RO 
jurisdiction.  The statement is relevant to the issue of 
service connection for residuals of cold injury and a remand 
is required for the RO to consider this evidence.  See 
38 C.F.R. § 20.1304 (2007).  In this regard, attempts should 
be made to obtain any medical records from Dr. R.R. 
pertaining to the veteran's claimed condition.  See 38 C.F.R. 
§ 3.159(c)(1) (2007).  

At the July 2007 hearing, the veteran denied having frostbite 
where he had any redness or blackness of the hands or feet.  
The veteran testified that he has to wear extra clothes and 
does not go out much in the winter.  He burns wood and keeps 
his basement an average of 85 to 95 degrees and then he feels 
comfortable.  The veteran requested a cold weather 
examination.  On his VA Form 9, the veteran reported no 
tolerance for cold weather.  

Review of service treatment records does not show any 
evidence of cold injury.  The veteran, however, is competent 
to report that he was exposed to cold temperatures during 
service.  See Charles, supra.  Considering the veteran's 
testimony and Dr. Randall's statement, the Board finds that a 
VA examination and medical opinion is warranted.  See 
38 C.F.R. § 3.159(c)(4) (2007); McLendon v. Nicholson, 20 
Vet. App. 79 (2006). 

Accordingly, the case is REMANDED for the following action:

1.	The RO should verify the veteran's 
period of service in the Marine Corps 
from August 1970 to October 1970.  
Service treatment records pertaining to 
this period of service should also be 
requested.  Any records obtained or 
responses received should be associated 
with the claims folder.

2.	The RO should request that the veteran 
provide an authorization for release of 
records from Dr. R.R. pertaining to 
residuals of cold injury and lower 
extremity claudication.  If the veteran 
submits the appropriate authorization, 
these records should be requested.  Any 
records obtained or responses received 
should be associated with the claims 
folder.  

3.	Thereafter, the RO should schedule the 
veteran for an appropriate VA 
examination for cold weather residuals.  
The claims file must be available for 
review.  
        
After reviewing the file, the examiner 
should render an opinion as to whether 
the veteran currently has any residuals 
of cold weather injury that are at least 
as likely as not related to his active 
military service or events therein.  
 
It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it 
means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of that conclusion as it is to find 
against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

4.	Upon completion of the above 
development and any additional 
development deemed appropriate, the RO 
should again review the record.  If any 
benefit sought on appeal remains 
denied, the appellant and 
representative, if any, should be 
furnished a SSOC and given the 
opportunity to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


